Citation Nr: 0309241	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  02-09 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from April 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of April 2002 
which denied the veteran's application to reopen his claim 
for service connection for a back disability.  In a decision 
dated in September 2002, the Board found that new and 
material evidence had been submitted, and reopened the claim.  
Thereafter, the Board developed additional evidence on the 
reopened claim.  


FINDING OF FACT

The veteran currently has a back disability which is due to 
injury in service.


CONCLUSION OF LAW

A back disability was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran had active service from April 1943 to December 
1945.

Service medical records show that that the veteran was seen 
for persistent low back pain from July to August 1943.  On 
the last occasion X-rays were essentially negative, and the 
examination was negative except for slight tenderness in the 
lumbar spine.  The separation examination did not reveal any 
pertinent complaints or abnormalities.

In a claim for compensation filed in May 1946, the veteran 
said that he had injured his back in April 1944.  He detailed 
treatment he had received at specific overseas facilities in 
April and May 1944.  [The Board notes that efforts to obtain 
records of such treatment have been unsuccessful.]

The report of an examination in November 1955 by G. W. 
Shelton, M.D., includes a history provided by the veteran of 
two in-service back injuries, once in 1943, and once in 1944, 
for which he had received treatment in service.  The veteran 
said that at the time of discharge, he did not mention the 
back pain because he was anxious to be discharged.  He said 
he had experienced back pain since that time.  X-rays 
disclosed a congenital defect, and the diagnoses were chronic 
lumbosacral strain and congenital defect of the sacrum.  

E. M. Regan, M.D., wrote in June 1966 that he was treating 
the veteran for degenerative disc disease of the 4th and 5th 
lumbar segments, which had necessitated lumbar spinal fusion.  
He noted that it was apparent that the degenerative disc 
disease had been present for quite some time.

W. A. Stem, M.D., wrote in November 1966 that he had treated 
the veteran for low back pain several times between 1947 and 
1955.

Records from Vanderbilt University Hospital dated from 1965 
to 1969 show that the veteran underwent several surgeries on 
his back during that period.  The earliest record, dated in 
September 1965, contains a history of low back pain for 20 
years, and the veteran reported that he was injured twice 
while in the service, and had been hospitalized one year ago 
for therapy.  During September 1965 hospitalization, the 
veteran underwent a laminectomy and fusion of the lower 
lumbosacral spine, and the discharge diagnoses were 
degenerative disc disease and osteoarthritis of this area.  

R. D. Holder, D.C., wrote, in February 2002, that the veteran 
had been treated since August 1987 for lumbar spondylosis.  
The amount of degeneration present suggested an injury to his 
back many years ago.  The veteran said he had fallen from a 
great height while in service, and the current condition 
appeared to be the result of that injury.

According to two lay statements received in June 2002, the 
veteran had suffered from back problems since his return from 
service. 

A VA examination was conducted in April 2003.  The veteran 
said that he had sustained two lifting injuries and another 
injury falling off of a telephone pole while in service.  
After summarizing the record, examining the veteran, and 
reviewing X-rays, the doctor concluded that the veteran had 
degenerative arthritis of the cervical and lumbar spine, and 
the doctor opined that the back disorder was related to 
service.  

Analysis

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim, 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, to the extent available, and a VA 
examination was provided.  The Board finds that the notice 
and duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran served on active duty from 1943 to 1945, 
including overseas service during World War II.  Available 
service medical records show he was treated for persistent 
back pain during service in 1943.  Records of later claimed 
treatment for a back injury during service in 1944 have not 
been found, but the specific details in the claim filed soon 
after service add veracity to the assertion that such 
treatment took place in service.  Shortly after service, the 
veteran filed a claim for service connection, and the post-
service records of back treatment have at times related the 
onset of the back problem to service.  While a congenital 
defect was diagnosed in 1955, service connection may be 
granted for an acquired back disorder which is superimposed 
on a congenital defect.  The doctor in 1955 also diagnosed 
chronic lumbosacral strain.  

The veteran has provided written statements from himself and 
others regarding the service injury and continuity of low 
back symptoms since then.  The spontaneous nature of 
histories given by him when receiving treatment for back 
problems since service, in which he traced his symptoms to 
service injury, help to support his claim.  Most recently, a 
VA examiner in 2003, who reviewed the file, opined that the 
veteran's back disability was related to service.  

After reviewing all the evidence of record on this reopened 
claim for service connection, the Board finds there is 
adequate evidence to link a current back disability to a 
service injury.  With application of the benefit-of-the-doubt 
rule, 38 U.S.C.A. § 5107(b), the Board finds that a back 
disability began during active duty.  The condition was 
incurred in service, warranting service connection.


ORDER

Service connection for a back disability is granted.




	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

